Citation Nr: 1144344	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-35 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased evaluation for service-connected sinusitis, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970, from June 1973 to September 1979, and from March 1983 to July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which awarded a 30 percent evaluation effective from January 24, 2008, and a noncompensable rating from May 31, 2008.  The Veteran filed a notice of disagreement in February 2009.  In an August 2009 Decision Review Officer decision, the RO assigned a 10 percent rating, effective June 1, 2008.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his sinusitis claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  A statement of the case was issued in August 2009.  The Veteran perfected his appeal in September 2009.     

The Veteran presented testimony before the Board in May 2011.  A transcript has been associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  From January 24, 2008, the Veteran's sinusitis has been productive of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; there has been no evidence of radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.  


CONCLUSION OF LAW

The criteria for the assignment of a 30 percent evaluation (but no higher) for service-connected sinusitis from January 24, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.97, including Diagnostic Code 6510 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in April 2008 and June 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for an increased rating.  The April 2008 and June 2008 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist 

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the Veteran's service treatment records, post-service VA records, reports of VA examination, statements of the Veteran and his wife, and the transcript from the May 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Veteran was afforded a VA examination in 2008.  The examination, along with the more recent evidence of record, contains the necessary information to rate the disability on appeal and render a decision on the merits of the claim.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, service connection was awarded for sinusitis in a June 1993 rating decision.  An initial noncompensable evaluation was assigned effective June 1992.  The Veteran filed the claim for increase in April 2008.  In October 2008, the RO awarded a 30 percent evaluation effective from January 24, 2008, and a noncompensable rating from May 31, 2008.  (Note: the RO incorrectly indicated the rating was increased from 10 percent to 30 percent when in fact a noncompensable rating has been in effect since 1992).

The Veteran disagreed with the decision and initiated the instant appeal.  In an August 2009 Decision Review Officer decision, the RO increased the rating to 10 percent effective June 1, 2008.  His sinusitis claim remains in controversy as less than the maximum benefit available was awarded.  See AB, supra.  

The Veteran's sinusitis was rated as 30 percent disabling from January 24, 2008, and 10 percent disabling from June 1, 2008 under Diagnostic Code 6510, 38 C.F.R. § 4.97.  Under this code section, a 10 percent is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks)  antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97.  A 30 percent is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks)  antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; and a 50 percent is assigned following radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.  Id. 

The Veteran contends, and has argued through testimony before the Board, that a higher rating is warranted for sinusitis requiring medications to control and/or treat constant drainage, headaches, congestion, and difficulty breathing at night while sleeping.  Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that a 30 percent rating is appropriate from January 24, 2008, and no higher, ratings are warranted at this time, to include "staged" ratings.  38 C.F.R. § 4.7; See Hart, supra. 

In this regard, a January 2008 computerized tomography (CT) scan of the sinuses showed considerable inflammation of the bilateral maxillary sinuses.  The Veteran was prescribed antibiotics.  In February 2008, the Veteran was congested.  An entry dated in April 2008, noted complaints of congestion and difficulty breathing.  In May 2008, there was worsening nasal congestion.  

The August 2008 VA examination shows the Veteran underwent surgery in June 2008 to improve nasal obstruction for comfort of ventilation and for management of chronic rhinitis and pansinusitis.  It was also to improve maxillary sinus drainage.  The examiner found one incapacitating episode per year requiring four to six weeks of antibiotic treatment.  There was near constant incapacitating episodes, which included symptoms of headache, fever, purulent drainage, and sinus pain.  The current sinus symptoms were purulent nasal discharge, headaches, sinus and tenderness, and fever.   The left nasal was 30 percent obstructed and the right nasal was 50 percent obstructed.  Sinus x-rays were grossly normal.  

The examiner further noted that chronic pansinusitis was due to or a result of chronic rhinitis and each were parts of the same symptom-complex disorder.   The examiner reasoned the lining of the facila sinuses, including the maxillary sinuses, were contiguous and therefore potentially and often impacted by the same adverse influence.  

A December 2008 letter from the Veteran's VA provider reveals the Veteran has longstanding problems with his sinuses and nasal passages.  The Veteran had obstruction and excess drainage.  The septoplasty improved the obstruction symptoms considerably, but the drainage problems worsened.  The Veteran now had excess rhinorrhea and post-nasal drip that interfered with some of his desired activities.  

VA outpatient treatment records dated in December 2008 showed the Veteran's rhinorrhea was worse.  There was visible drainage and crusting of the mucosa.  In May 2009, the Veteran had a lot of drainage and headaches at night.  Entries dated in September 2009 show multiple visits for chronic sinus drainage, congestion, and headache.  He was prescribed Augmentin.  

In December 2009, the provider indicated that sinus symptoms never resolve.  He complained of a headache over his brow and cheeks periodically.  Drainage was said to occur constantly.  There was a left nasal valve collapse.  CT scan in January 2010 revealed a thickening of the lining of both maxillary sinuses behind the cheekbones.

In January 2010, the Veteran testified before the RO.  He indicated that he had severe headaches every week or so.  VA outpatient treatment records dated in April 2010 document continued problems with "chronic unrelenting sinus problems."  The Veteran had sinus drainage constantly and tender frontal sinus.  There were further complaints of sinus problems in June 2010, January 2011, and May 2011.  In May 2011 in particular, the Veteran had ongoing sinus obstruction and headaches.  He needed regular medication, sprays, and humidification.  The nasal passages were deep red and had debris.  Sinusitis was considered active and limiting. 

The Veteran's wife indicated that he suffered from congestion, drainage, and headaches.   

In sum, it is clear that the Veteran's sinus condition warrants a 30 percent rating throughout the entire appeal period.  Notably, he had more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97  While the complaints are constant, the Veteran does not meet the criteria for a 50 percent rating as there has been no evidence of radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.  Id.  The only surgery to date was in 2008.  Should the Veteran's disability change in the future, he may be assigned a higher rating.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected sinusitis is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the service-connected sinusitis has not caused frequent periods of hospitalization.  It has also not been shown to interfere with employability.  The Veteran informed the VA examiner that he was retired due to an unrelated disability.  Even so, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

The Board has found that the rating criteria used to evaluate the Veteran's service-connected sinusitis reasonably describe his disability level and symptomatology.  
There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disability.  

Therefore, the Veteran's disability picture is contemplated by the rating schedule 
and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  



ORDER

A 30 percent evaluation (but no higher) is granted for sinusitis, effective from January 24, 2008.  To this extent, the appeal is granted, subject to the controlling regulations governing monetary awards. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


